DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 03/15/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/31/2019, 02/27/2019, and 04/08/2020, 10/20/2021 and 04/25/2022 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 16 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 16, the claim reads “wherein the data processor is configured to calculate based on the previously obtained images an estimated attenuation of ultrasound travelling between the transducer elements of the second group of the transducer elements and the target region  […]”. There is a lack of written description regarding the use of the previously obtained images to calculate an estimated attenuation of ultrasound.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 16, the claim reads “wherein the data processor is configured to calculate based on the previously obtained images an estimated attenuation of ultrasound travelling between the transducer elements of the second group of the transducer elements and the target region  […]”. Due to the lack of written description it is unclear how the previously obtained images are used to calculate an estimated attenuation of ultrasound. As understood by the examiner and according to the specification, the previously obtained images may be MRI or CT images (see [0028] of specification filed 01/31/2019). It is unclear how ultrasound attenuation can be estimated with MRI or CT images since these images are acquired with a different imaging modality. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9-10, 14, 21-24, 30, 31, 33-34, 38, 40 and 66-67 are rejected under 35 U.S.C. 103 as being unpatentable by Alford et al. US 20140058292 A1 “Alford” and further in view of Powers et al. US 20160151618 A1 “Powers”, Seip et al. US 20160317129 A1 “Seip” and Konofagou et al. US 20150065871 A1 “Konofagou”.
In regard to claims 1 and 30, Alford discloses “A system operable to deliver ultrasound energy to a patient's brain, the system comprising:” (Claim 1) (“FIG. 2 is a schematic diagram of a therapeutic ultrasound delivery device 100 that can be used in conjunction with the system 10 shown in FIG. 1A” [0044] and “transducers 112a through 112n may be controlled to emit waveforms in a phase relationship that results in waveforms being transmitted along therapy pathways 118a through 118n, focusing the emitted ultrasound energy from all of the selected emitting transducers 112a through 112n at a first target site 120” [0047]. As shown in FIG. 2, the first target site 120 is located within the patient’s brain. Therefore, the therapeutic ultrasound delivery device 100 constitutes a system that is operable to deliver ultrasound energy to a patient’s brain.); 
“A method for configuring an ultrasound image system, the method comprising:” (Claim 30) (“FIG. 4 is a flow chart 200 of a method for operating the diagnostic and therapy management system 10 according to one embodiment” [0064] and “If the target site and a functional response are confirmed at block 220, efficacy data may be acquired at block 224 by data collection unit 18 […] Efficacy data may include the ultrasound reflection measurements used to obtain functional image data correlated to a response at the neuromodulation target site” [0084]. Since the method 200 includes a step in which efficacy data in the form of ultrasound reflection measurements is acquired to obtain functional image data, under broadest reasonable interpretation the method is configured to operate an ultrasound image system.);
“at least one imaging ultrasound transducer comprising a plurality of imaging elements”; “at least one treatment ultrasound transducer comprising a plurality of imaging elements” (Claim 1) and “wherein the at least one treatment ultrasound transducer includes a plurality of treatment elements” (Claim 30) (“Array 112 may include dedicated therapy delivery transducers and dedicated imaging transducers in some examples. The imaging transducers may be controlled to operate simultaneously or in alternation with therapy delivery transducers for delivering therapy and collecting imaging data. As such, array 112 may include two or more sub-arrays, which may include one or more dedicated therapy delivery array(s) and one or more dedicated imaging array(s)” [0054]. Therefore, since the array 112 may include two or more sub-arrays which include dedicated therapy delivery transducers or dedicated imaging transducers respectively, the at least one imaging ultrasound transducer can comprise a plurality of imaging elements and the at least one treatment ultrasound transducer can comprise a plurality of treatment elements.); 
“wherein the at least one imaging ultrasound transducer and the at least one treatment ultrasound transducer are arranged to be supported to deliver ultrasound into the head of a patient […] and that the treatment elements of the at least one treatment ultrasound transducer include treatment elements at locations away from the acoustic window” (Claim 1) and “at least some of the plurality of treatment transducer elements are located away from the acoustic window” (Claim 30) (“Device 100 is shown having a transducer substrate 114 in the form of a helmet or cap that may be adjustable for fitting externally along a patient’s cranium 102. Substrate 114 carries multiple ultrasound transducers 112a through 112n, referred to collectively as transducer array 112” [0044]. As established previously, the array 112 may include a dedicated array of therapy delivery transducers and a dedicated array of imaging transducers. Since the transducer substrate 114 carries the transducers 112a through 112n and can be fitted externally to the patient’s cranium, under broadest reasonable interpretation, the at least one imaging ultrasound transducer and the at least one treatment ultrasound transducer are arranged to be supported to deliver ultrasound to the head of a patient. Furthermore, FIG. 2 discloses that the ultrasound transducers 112a through 112n (i.e. including the treatment transducer elements) are located at positions along the patient’s cranium (i.e. the top of the skull). Therefore, under broadest reasonable interpretation, the treatment elements of the at least one treatment ultrasound transducer include treatment elements at locations away from the acoustic window.);
“an ultrasound machine connected to: operate the at least one imaging ultrasound transducer to transmit and receive ultrasound energy in a first frequency range to generate one or more ultrasound images […] and to operate the at least one treatment ultrasound transducer to deliver ultrasound energy to at least one target region within the brain in a second frequency range lower than the first frequency range” (Claim 1) and “obtaining an ultrasound image […] using at least one imaging ultrasound transducer operating to transmit and receive ultrasound energy in a first frequency range” (Claim 30) and “to deliver ultrasound energy in a second frequency range lower than the first frequency range” (Claim 30) (“Alternatively, control unit 116 controls array 112 to emit therapeutic waveforms and imaging waveforms using two different sets of waveform emission control parameters. Array 112 may be controlled to alternate between therapeutic and imaging waveform emission, in which different waveform control parameters define respective therapeutic waveforms and imaging waveforms. Emitted waveforms may have a frequency ranging between approximately 0.1 MHz and 20 MHz. In some embodiments, low frequency therapeutic waveforms may have a frequency in the lower range of approximately 0.1 MHz to 5 MHz” [0050]. Therefore, the system includes at least one imaging ultrasound transducer (i.e. within array 112) that operates to transmit and receive ultrasound energy in a first frequency (i.e. ranging between 0.1 MHz to 20 MHz) to generate one or more ultrasound images. Furthermore, Alford discloses “In other embodiments, higher frequency waveforms may be required to generate desired imaging data than a frequency used to deliver therapeutic waveforms” [0051]. Since the array 112 can emit low frequency therapeutic waves ranging from 0.1 MHz to 5 MHz, and the imaging waveforms (i.e. the frequency ranging from 0.1 MHz and 20 MHz) may be of a higher frequency than the therapeutic waveforms, under broadest reasonable interpretation, the system includes at least one ultrasound treatment transducer to deliver ultrasound energy in a second frequency range lower than the first frequency range to the at least one target (i.e. the therapy target site [0051]). Additionally, in regard to obtaining an ultrasound image, Alford discloses “The reflections of the imaging waveforms are measured for generating image data” [0052]. Therefore, imaging data can be generated and processed to obtain an ultrasound image.); 
Alford does not teach wherein the at least one imaging ultrasound transducer and the at least one treatment transducer are arranged “at spatially separated locations with the at least one imaging ultrasound transducer at a location corresponding to an acoustic window in the patient’s skull” (Claim 1); that the at least one imaging ultrasound transducer is “located at a location corresponding to an acoustic window in the patient’s skull” (Claim 30); “wherein the at least one treatment ultrasound transducer is spatially separated from the imaging ultrasound transducer and located away from the acoustic window” (Claim 30).
Powers teaches wherein the at least one imaging ultrasound transducer and the at least one treatment transducer are arranged “at spatially separated locations with the at least one imaging ultrasound transducer at a location corresponding to an acoustic window in the patient’s skull” (Claim 1); that the at least one imaging ultrasound transducer is “located at a location corresponding to an acoustic window in the patient’s skull” (Claim 30) and “wherein the at least one treatment ultrasound transducer is spatially separated from the imaging ultrasound transducer and located away from the acoustic window” (Claim 30) (“FIG. 2 shows a transducer mounting arrangement 200 that includes a head frame or headset 204, in which the two transducers are mounted on opposite sides of the skull. It is wearable on a head 208 of a human patient or animal. Mounted to the ipsilateral side is an imaging transducer 212. Mounted to the contralateral side is a therapy, or “therapeutic” transducer 216. The imaging transducer 212 may be applied to the side of the head 208 closest to the probable lesion (ipsilateral side), to enhance visual resolution” [0049] and “To minimize attenuation due to the brain tissue of the imaging beam, and to maintain good image quality, it is advantageous to place the imaging transducer on the ipsilateral temporal window (resulting in a shorter distance between the imaging transducer and the clot in the ROI), and to place the therapy transducer on the contralateral temporal window” [0010]. Since the imaging transducer 212 and the therapeutic transducer 216 are mounted on opposite sides of the skull, as shown in FIG. 2, the at least one imaging ultrasound transducer and the at least one treatment transducer are arranged at spatially separated locations. Additionally, since the imaging transducer is placed on the ipsilateral temporal window (i.e. an acoustic window) to minimize attenuation and thus maintain good image quality, the at least one imaging ultrasound transducer is at a location corresponding to an acoustic window in the patient’s skull. Furthermore, since the therapy transducer is located at a contralateral temporal window which is separate from the ipsilateral temporal window, under broadest reasonable interpretation the treatment elements of the at least one treatment ultrasound transducer are located away from the acoustic window (i.e. the ipsilateral temporal window).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Alford to include the at least one imaging transducer and the at least one treatment ultrasound transducer being arranged at spatially separated locations as disclosed in Powers in order allow for “tailoring their acoustic characteristics separately (and optimally) for their different intended purposes” [Powers: 0010]. The relatively small size of the ipsilateral temporal window (i.e. acoustic window) makes it more difficult to position both imaging and therapy transducers there simultaneously. By spatially separating the imaging and therapy ultrasound transducers, both transducers operate without interfering with the operation of the other. Combining the prior art elements according to known techniques would yield the predictable result of positioning the transducers such that they can be used for their different intended purposes without interfering with each other. 
The combination of Alford and Powers does not teach that the one or more ultrasound images are “of structures of the brain” (Claim 1), that the ultrasound image includes “one or more structures in a patient’s brain” (Claim 30), “a data store” (Claim 1); “a data processor configured to:” (Claim 1); “by a data processor:” (Claim 30); “process one of the ultrasound images with a corresponding previously obtained image in the data store to register the previously-obtained image to the ultrasound image to yield a transformation relating coordinates in a frame of reference of the previously obtained image to coordinates in a frame of reference of the ultrasound image” (Claim 1); “registering a previously-obtained image of the patient’s brain to the ultrasound image to yield a transformation relating coordinates in a frame of reference of the ultrasound image, wherein the previously-obtained image includes the one or more structures and the registering uses the one or more structures” (Claim 30); “using the transformation, determine coordinates of at least one target region in the frame of reference of the ultrasound image” (Claim 1); “using the transformation, determining coordinates of the at least one target region within the brain in the frame of reference of the ultrasound image” (Claim 30); and “based on the coordinates of the at least one target region, determine a treatment ultrasound transducer location from which to deliver ultrasound energy from the treatment ultrasound transducer to the at least one target region” (Claim 1); “based on the coordinates of the at least one target region, determining a location from which to deliver ultrasound energy in a second frequency range lower than the first frequency range from at least one treatment ultrasound transducer to the at least one target region” (Claim 30).
Seip teaches that the one or more ultrasound images are “of structures of the brain” (Claim 1) and that the ultrasound image includes “one or more structures in a patient’s brain” (Claim 30) (“Also shown in FIG. 6, are three different types of fiducial markers which may be employed along or together to register ultrasound image 602 with CT image 604. The fiducial markers include: […] a second fiducial marker 620 corresponding to the location of the brain stem in both ultrasound image 602 and CT image 604; and a third fiducial marker 630 corresponding to the location of a particular blood vessel in both ultrasound image 602 and CT image 604” [0060]. The brain inherently includes blood vessels. Furthermore, the brain stem is a structure of the brain. In order to be able to register the ultrasound image and the CT image based on the location of the brain stem or a particular blood vessel, under broadest reasonable interpretation, the one or more ultrasound images had to have included structures of the brain.);
“a data store; a data processor configured to:” (Claim 1) and “by a data processor:” (Claim 30) (“Among other components, sonothrombolysis treatment and ultrasound imaging system 320 includes one or more processors 322, associated memory 324, and a display device” [0048]. Therefore, the system includes a data store (i.e. associated memory 324) and a data processor (i.e. processor 322).);
“process one of the ultrasound images with a corresponding previously obtained image in the data store to register the previously-obtained image to the ultrasound image to yield a transformation relating coordinates in a frame of reference of the previously obtained image to coordinates in a frame of reference of the ultrasound image” (Claim 1); “using the transformation, determine coordinates of at least one target region in the frame of reference of the ultrasound image” (Claim 1); “based on the coordinates of the at least one target region, determine a target location for the treatment ultrasound transducer to deliver ultrasound energy to the at least one target region” (Claim 1) and “registering a previously-obtained image of the patient’s brain to the ultrasound image to yield a transformation relating coordinates in a frame of reference of the ultrasound image, wherein the previously-obtained image includes the one or more structures and the registering uses the one or more structures” (Claim 30); “using the transformation, determining coordinates of the at least one target region within the brain in the frame of reference of the ultrasound image” (Claim 30); and “based on the coordinates of the at least one target region determining a location for at least one ultrasound treatment transducer to deliver ultrasound energy […] to the at least one target region” (Claim 30) (“Beneficially, to facilitate sonothrombolysis treatment to a desired target where an occlusion of blood clot may be located, sonothrombolysis treatment and ultrasound imaging system (e.g. processor 322 and memory 324) may execute a registration algorithm to register CT images of the CT image dataset with live ultrasound images” [0058]. Additionally, Seip discloses “the CT image data may be transferred […] via a portable data storage medium such as a DVD or a Flash memory device, etc. […] and then transferred […] to the sonothrombolysis treatment and ultrasound imaging system 320” [0053]. Therefore, the data storage can store CT images that were acquired previously. In order to execute a registration algorithm between CT images and live ultrasound images, under broadest reasonable interpretation the data processor (i.e. processor 322) had to have processed on of the ultrasound images with a corresponding previously obtained image (i.e. CT image) in the data store. Furthermore, Seip discloses in FIG. 6, “By use of the fiducial marker(s) ultrasound image 602 is registered with CT image 604, and marker 410 from CT image 604 is superimposed on the ultrasound image to identify the location of the target area which includes an occlusion or blood clot 110 and at which location sonothrombolysis treatment should be applied. With this information, a clinician is able to employ a sonothrombolysis treatment apparatus including an ultrasound transducer array 640 to accurately direct sonothrombolysis treatment to the target area including occlusion or blood clot 110” [0060]. In order to be able to superimpose the marker 410 from the CT image onto the ultrasound image under broadest reasonable interpretation, a transformation relating coordinates in a frame of reference of the previously obtained image to coordinates in a frame of reference of the ultrasound image had to have been obtained. Additionally, since the marker 410 can be used to identify the location of the target area for sonothrombolysis treatment and the user can utilize this information to employ the ultrasound transducer array 620 to accurately direct sonothrombolysis to the target area, under broadest reasonable interpretation, the transformation had to have been used to determine coordinates of at least one target region in the frame of reference of the ultrasound image and determine a target location for the treatment ultrasound transducer to deliver ultrasound energy to the at least one target region.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford and Powers so as to include the ultrasound image including one or more structures in a patient’s brain and registering a previously-obtained image of the patient’s brain to the ultrasound image as disclosed in Seip in order to allow the treatment ultrasound transducer to accurately direct ultrasound energy to a treatment area based on previously obtained images. By performing registration between previously-obtained images and current ultrasound images, the operator can confirm the location of a brain structure of interest prior to applying a treatment ultrasound beam to the patient’s brain. Combining the prior art elements according to known techniques would yield the predictable result of obtaining ultrasound images and performing registration to provide a physician confirmation of the target region within the patient’s brain prior to delivering ultrasound treatment.
The combination of Alford, Powers and Seip does not teach “control(ling) the at least one treatment ultrasound transducer to deliver treatment ultrasound energy from the treatment ultrasound transducer location to the target region with an energy sufficient to open the blood brain barrier at the target region” (Claims 1 and 30). 
Konofagou teaches “control(ling) the at least one treatment ultrasound transducer to deliver treatment ultrasound energy from the treatment ultrasound transducer location to the target region with an energy sufficient to open the blood brain barrier at the target region” (Claims 1 and 30) (“In certain techniques for targeted blood-brain barrier opening, including using focused ultrasound (FUS), it can be desirable to increase targeting accuracy while decreasing the time and effort necessary for accurate targeting. Systems and techniques for blood-brain barrier opening using FUS are described in U.S. Patent application Publication No. 2009/0005711, which is incorporated by reference herein in its entirety” [0003] and “According to aspects of the disclosed subject matter, systems and techniques for real-time transcranial monitoring of safe blood-brain barrier opening include an ultrasound transducer and a targeting component configured to target the ultrasound transducer for targeted blood-brain barrier opening by targeting a predetermined region in a brain of a patient from a predetermined approach angle” [0033]. In order for the focused ultrasound (FUS) to be delivered to a predetermined region in the brain, via the ultrasound transducer to open the blood brain barrier, the at least one treatment ultrasound transducer must have been controlled to deliver treatment ultrasound energy from the treatment ultrasound transducer location to the target region (i.e. predetermined region) with an energy sufficient to open the blood brain barrier at the target region.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Powers and Seip to include controlling the at least one treatment ultrasound transducer to open the blood-brain barrier (BBB) as disclosed in Konofagou to allow contrast agents such as gadodiamide to diffuse across the BBB into the brain tissue [Konofagou: 0051] and to “allow clinicians to deliver drugs to specific neural targets” [Konofagou: 0075]. Controlling a treatment ultrasound transducer to deliver focused ultrasound energy to a predetermined region of the brain is one of a finite number of techniques which can be used to allow for the delivery of contrast agents and/or drugs to the brain with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of temporarily disrupting the integrity of the blood brain barrier [Konofagou: 0075] to target specific regions within the brain.
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Alford teaches “wherein the system comprises a support shaped to define a cavity dimensioned to receive a patient’s head and a plurality of transducer elements distributed over the support and the at least one imaging ultrasound elements of the imaging ultrasound transducer are provided by a first group of the transducer elements […] and the treatment elements of the at least one treatment ultrasound transducer are provided by a second group of the transducer elements distinct from the first group of transducer elements […]” (“Device 100 is shown having a transducer substrate 114 in the form of a helmet or cap that may be adjustable for fitting externally along a patient’s cranium 102. Substrate 114 carries multiple ultrasound transducers 112a through 112n, referred to collectively as transducer array 112” [0044]. Since the transducer substrate 114 is in the form of a helmet that can be fitted along a patient’s cranium, under broadest reasonable interpretation, this transducer substrate constitutes a support shaped to define a cavity dimensioned to receive a patient’s head and a plurality of transducer elements distributed over the support  Furthermore, in regard to the imaging ultrasound transducer comprising a first group of transducer elements and the treatment ultrasound transducer comprising a second group of transducer elements distinct from the first group, Alford discloses “Array 112 may include dedicated therapy delivery transducers and dedicated imaging transducers in some examples. The imaging transducers may be controlled to operate simultaneously or in alternation with therapy delivery transducers for delivering therapy and collecting imaging data. As such, array 112 may include two or more sub-arrays, which may include one or more dedicated therapy delivery array(s) and one or more dedicated imaging array(s)” [0054]. Therefore, since the array 112 may include two or more sub-arrays which include dedicated therapy delivery transducers or dedicated imaging transducers respectively, the at least one imaging ultrasound transducer can comprise a plurality of imaging elements and the at least one treatment ultrasound transducer can comprise a plurality of treatment elements.). 
Alford does not reach that a first group of the transducer elements is “supported on a first portion of the support corresponding to the acoustic window” or that the second group of the transducer elements is “supported on a second portion of the support spaced apart from the first portion of the support”.
Powers teaches that a first group of the transducer elements is “supported on a first portion of the support corresponding to the acoustic window” or that the second group of the transducer elements is “supported on a second portion of the support spaced apart from the first portion of the support” (“(“FIG. 2 shows a transducer mounting arrangement 200 that includes a head frame or headset 204, in which the two transducers are mounted on opposite sides of the skull. It is wearable on a head 208 of a human patient or animal. Mounted to the ipsilateral side is an imaging transducer 212. Mounted to the contralateral side is a therapy, or “therapeutic” transducer 216. The imaging transducer 212 may be applied to the side of the head 208 closest to the probable lesion (ipsilateral side), to enhance visual resolution” [0049]. Since the imaging transducer is placed on the ipsilateral temporal window (i.e. an acoustic window) to minimize attenuation and thus maintain good image quality, a first group of the transducer elements is supported on a first portion of the support corresponding to the acoustic window. Since the therapeutic transducer 216 are mounted on opposite sides of the skull, as shown in FIG. 2, the at second group of the transducer elements is supported on a second portion of the support spaced apart from the first portion of the support.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Alford to include the at least one imaging transducer and the at least one treatment ultrasound transducer being arranged at spatially separated locations as disclosed in Powers in order allow for “tailoring their acoustic characteristics separately (and optimally) for their different intended purposes” [Powers: 0010]. The relatively small size of the ipsilateral temporal window (i.e. acoustic window) makes it more difficult to position both imaging and therapy transducers there simultaneously. By spatially separating the imaging and therapy ultrasound transducers, both transducers operate without interfering with the operation of the other. Combining the prior art elements according to known techniques would yield the predictable result of positioning the transducers such that they can be used for their different intended purposes without interfering with each other. 
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Alford. Likewise, Alford discloses “wherein the at least one treatment ultrasound transducer comprises a plurality of treatment ultrasound transducers, each treatment ultrasound transducer made up of a corresponding one of a plurality of subsets of the second group of the transducer elements, wherein the processor is configured to deliver ultrasound energy from each one of the treatment ultrasound transducers to the same target region sequentially at different times” (“Array 112 may include dedicated therapy delivery transducers and dedicated imaging transducers in some examples. The imaging transducer may be controlled to operate simultaneously or in alternation with therapy delivery transducers for delivering therapy and collecting imaging data. As such, array 112 may include two or more sub-arrays, which may include one or more dedicated therapy delivery array(s) and one or more dedicated imaging array(s)” [0054]. Therefore, these sub-arrays constitute subsets, wherein the at least one treatment ultrasound transducer comprises plurality of treatment ultrasound transducers, each treatment ultrasound transducer made up of a corresponding one of a plurality of subsets of the second group of the transducer elements (i.e. one or more dedicated therapy delivery arrays). 
Furthermore, regarding the processor being configured to deliver ultrasound energy from each one of the treatment ultrasound transducers to the same target region sequentially at different times, Alford discloses “External device 170 is shown to carry a transducer array 174 and control circuitry (“electronics”) 176 on a substrate. Transducers in array 174 may be selected singly or in any combination and individually controlled as described above to focus emitted ultrasound energy at one or more target sites. Energy may be focused at selected target sites sequentially or simultaneously, and ultrasound waveforms emitted by array 174 may be controlled for both neuromodulation and imaging as discussed above in conjunction with FIG. 2” [0058]. Neuromodulation is a type of therapy. As shown in FIG. 2, the selected emitting transducers 112a through 112n can be directed toward a first target site 120. Therefore, for the energy to be focused at the selected target sites sequentially by the array 174, the processor must be configured to deliver ultrasound energy from each one of the treatment ultrasound transducers (i.e. transducers in array 174, and represented in array 112a-112n of FIG. 2) to the same target region sequentially at different times.).
Regarding claims 14 and 15, due to their dependence on claims 9 and 14, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference of Alford. Likewise, Alford discloses “wherein the data processor is configured to select a subset of the second group of the transducer elements from the second group of the transducer elements to be used for delivering ultrasound energy to the target region based the coordinates of the target region” (Claim 14) and “wherein the data processor is configured to determine a number of the transducer elements to include in the subset of the second group of the transducer elements based on at least in part on distances between the transducer elements of the second group of the transducer elements and the target location” (Claim 15) (“The transducers included in array 112 are controllable individually. Control unit 116 may select transducers 112a through 112n one at a time or in any combination for emitting ultrasound waves” [0045] and “For example, transducers 112a through 112n may be controlled to emit waveforms in a phase relationship that results in the waveforms being transmitted along therapy pathways 118a through 118n, focusing the emitted ultrasound energy from all of the selected emitting transducers 112a through 112n at a first target site 120” [0047]. Thus, since the control unit 116 (i.e. data processor) may select which transducers 112a through 112n to transmit ultrasound energy along therapy pathways to a target site 120, under broadest reasonable interpretation, the data processor is configured to select a subset of the second group of the transducer elements from the second group of the transducer elements to be used for delivering ultrasound energy to the target location based on the target location. Furthermore, since the control unit 116 can select transducers 112a through 112n one at a time or in any combination to transmit therapy waveforms to the target site 120, under broadest reasonable interpretation, the data processor is configured to determine a number of the transducer elements to include in the subset of the second group of the transducer elements based on at least in part on distances between the transducer elements of the second group of the transducer elements and the target location.). 
In regard to claim 21, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Alford. Likewise, Alford discloses “wherein the at least one treatment ultrasound transducer is operative in a frequency range of 0.25 MHz to 5 MHz” (“Alternatively control unit 116 controls array 112 to emit therapeutic waveforms and imaging waveforms using two different sets of waveform emission control parameters. Array 112 may be controlled to alternate between therapeutic and imaging waveform emission, in which different waveform control parameter define respective therapeutic waveforms and imaging waveforms. Emitted waveforms may have a frequency ranging between approximately 0.1 MHz and 20 MHz. In some embodiments, low frequency therapeutic waveforms may have a frequency in the lower range of approximately 0.1 MHz to 5 MHz […]” [0050]. Therefore, since the array 112 can emit therapeutic waves in a frequency range of 0.1 MHz to 5 MHz, under broadest reasonable interpretation the at least one treatment ultrasound transducer is operating in a frequency range of 0.25 MHz to 5 Mhz.).
In regard to claim 22, due to its dependence on claim 21, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Alford. Likewise, Alford discloses “wherein the at least one imaging transducer is operative in a frequency range of 1.75 MHz to 10 MHz” (“Alternatively control unit 116 controls array 112 to emit therapeutic waveforms and imaging waveforms using two different sets of waveform emission control parameters. Array 112 may be controlled to alternate between therapeutic and imaging waveform emission, in which different waveform control parameter define respective therapeutic waveforms and imaging waveforms. Emitted waveforms may have a frequency ranging between approximately 0.1 MHz and 20 MHz. In some embodiments, low frequency therapeutic waveforms may have a frequency in the lower range of approximately 0.1 MHz to 5 MHz […]” [0050]. Thus, the array 112 can act an imaging ultrasound transducer. Furthermore, Alford discloses “In other embodiments, higher frequency waveforms may be required to generate desired imaging data than a frequency used to deliver therapeutic waveforms” [0051]. Therefore, since the array 112 can emit imaging waveforms in a frequency range of approximately 0.1 MHz and 20 MHz and the frequency used to generate image data is higher than the frequency used to deliver therapeutic waveforms, under broadest reasonable interpretation, the at least one imaging ultrasound transducer is operative in a frequency range of 1.75 MHz to 10 MHz.).
In regard to claim 23, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Alford. Likewise, Alford discloses “comprising plural treatment ultrasound transducers wherein the system is configured to deliver ultrasound to the target region by the plural treatment transducers in a succession of periods wherein different subsets of the plural ultrasound treatment transducers are operated to deliver the ultrasound to the target region in different periods of the succession of periods” (“Transducer array 112 is coupled to a control unit 116 for controlling ultrasound wave emission by array 112. […] The transducers included in array 112 are controllable individually. Control unit 116 may select transducers 112a through 112n one at a time or in any combination for emitting ultrasound waves” [0045] and “For example, transducers 112a through 112n may be controlled to emit waveforms in a phase relationship along therapy pathways 118a through 118n, focusing the emitted ultrasound energy from all of the selected emitting transducers 112a through 112n at a first target site 120” [0047] and “External device 170 is shown to carry a transducer array 174 and control circuitry (“electronics”) 176 on a substrate. Transducers in array 174 may be selected singly or in any combination and individually controlled as described above to focus emitted ultrasound energy at one or more target sites. Energy may be focused at selected target sites sequentially or simultaneously, and ultrasound waveforms emitted by array 174 may be controlled for both neuromodulation and imaging as discussed above in conjunction with FIG. 2” [0058]. Therefore, since the control unit 116 controls the transducers 112a through 112n individually (i.e. one at a time) and the emitted waveforms can be focused to the target site 120 (i.e. see FIG. 2) and ultrasound energy may be focused at selected target sites sequentially, under broadest reasonable interpretation, the plural treatment ultrasound transducers are configured to deliver ultrasound to the target region (i.e. target site 120) in a succession of periods wherein different subsets (i.e. transducers 112a through 112n) of the plural ultrasound treatment transducers are operated to deliver ultrasound to the target region in different periods (i.e. times) of the succession of periods.). 
In regard to claim 24, due to its dependence on claim 23, this claim inherits the references disclosed therein. That being said this claim only requires the primary reference of Alford. Likewise, Alford discloses “wherein each of the plural treatment transducers comprises plural transducer elements distributed over an area and the areas of two or more of the plural treatment transducers overlap” (“Device 100 is shown having a transducer substrate 114 in the form of a helmet or cap that may be adjustable for fitting externally along a patient’s cranium 102. Substrate 114 carries multiple ultrasound transducers 112a through 112n, referred to collectively as transducer array 112” [0044]. As established previously, the array 112 may include dedicated therapy delivery transducers with one or more dedicated therapy delivery arrays. As shown in FIG. 2, the array 112 including the transducers 112a through 112n is distributed over the transducer substrate 114. Therefore, each of the plural treatment transducers comprises plural transducer elements distributed over an area. Furthermore, Alford disclosed “For example, transducers 112a through 112n may be controlled to emit waveforms in a phase relationship along therapy pathways 118a through 118n, focusing the emitted ultrasound energy from all of the selected emitting transducers 112a through 112n at a first target site 120” [0047]. In order for the transducers 112a through 112n to emit ultrasound energy to a first target site 120, under broadest reasonable interpretation, the areas of two or more of the plural treatment transducers had to overlap.).
In regard to claim 31, due to its dependence on claim 30, this claim inherits the references disclosed therein. That being said, Alford does not teach “wherein the one or more structures comprise one or more of the circle of Willis, ventricles, and corpus callosum”.
Seip discloses “wherein the one or more structures comprise one or more of the circle of Willis, ventricles, and corpus callosum” (“In example embodiment disclosed herein, fiducial markers may include markers identifying: […] the brain stem; and one or more cerebral vessels of the subject, such as the middle cerebral artery (MCA) or the Circle of Willis” [0050]. In this case, the fiducial markers are “employed along or together to register ultrasound image 602 with CT image 604” [0060]. Thus, since the fiducial marker can identify the Circle of Willis and can be used to register the ultrasound image and the CT image (i.e. the previously obtained image), the one or more structures can comprise the circle of Willis.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Alford such that the structures can comprise the circle of Willis as disclosed in Seip in order to register the previously-obtained images and the ultrasound images more easily. Since the circle of Willis can be easily identified within images of the brain, having this structure serve as a frame of reference when registering the previously-obtained images and the ultrasound images would enable the images to be registered more accurately. Once this registration has been performed, the target region within the patient’s brain can be identified and ultrasound treatment can be applied to the target region. Combining the prior art elements according to known techniques would yield the predictable result of obtaining images of specific structures within the brain of the patient. 
In regard to claim 33, due to its dependence on claim 30, this claim inherits the references disclosed therein. That being said, Alford does not teach “comprising receiving user input specifying the location of the target region relative to the previously obtained image”.
Seip discloses “comprising receiving user input specifying the location of the target region relative to the previously obtained image” (“In some embodiments, the fiducial marker(s) and/or the markers identifying or highlighting the location(s) of the occlusion(s) of blood clot(s) with respect to the CT imaging dataset may be generated by a user of clinician via CT imaging system 310” [0050] and For example, in some embodiments, a clinician may observe one or more CT images on a display device (e.g., display 316 in FIG. 3) and may employ a user interface (e.g., mouse, trackball, touch screen, lighten, etc.) and a software algorithm executed by a processor (e.g., processor 312) of the CT imaging system to mark or identify the location(s) of occlusion(s) or clot(s) in the imaged region, and store the marked CT image(s) in memory (e.g., memory 314 in FIG. 3)” [0089]. In this case, the fiducial markers are used to identify locations of occlusions or clots (i.e. the target region) to which ultrasound therapy should be applied. As established previously the CT images constitutes previously obtained images. Since the user may employ a user interface to mark or identify the locations of occlusions or clots within the CT images, under broadest reasonable interpretation, the method provides for the step of receiving user input specifying the location of the target region relative to the previously obtained image.).
In regard to claim 34, due to its dependence on claim 30, this claim inherits the references disclosed therein. That being said, Alford does not teach “wherein the previously obtained image comprises a magnetic resonance image (MRI) or a computed tomography (CT) image”.
Seip discloses “wherein the previously obtained image comprises a magnetic resonance image (MRI) or a computed tomography (CT) image” (“FIG. 6 illustrates an example of a side-by-side registered view 600 of a live ultrasound image 602 and a CT image 604 […]” [0060] and “the CT image data may be transferred […] via a portable data storage medium such as a DVD or Flash memory device, etc. […] then transferred from the network server to sonothrombolysis treatment and ultrasound imaging system 320” [0053]. Thus, since the CT image data may be transferred from the data storage medium to the system 320, and the ultrasound image and the CT image can be registered, under broadest reasonable interpretation, the previously obtained image comprises a computed tomography (CT) image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Alford so as to include the previously obtained image being a computed tomography (CT) image as disclosed in Seip in order to allow “a common coordinate system for identifying target locations for therapy delivery” [Seip: 0059]. Computed tomography (CT) images are one of a finite number of imaging modalities that can be used to perform registration within the brain of a patient, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of allowing for the establishment of a common coordinate system for identifying target locations for therapy delivery to a patient’s brain.
In regard to claim 38, due to its dependence on claim 30, this claim inherits the references disclosed therein. That being said, Alford discloses “comprising based on the determined treatment ultrasound transducer location, selecting and configuring a plurality of the treatment transducer elements in the vicinity of the determined treatment ultrasound transducer location to be operated as the treatment ultrasound transducer” (“In this way, a multi-transducer array 112 can be controlled to emit and focus ultrasound energy for therapeutic benefit at one or more target sites” [0048] and “Control unit 116 selectively controls which of transducers 112a through 112n are enabled for emitting ultrasound waveforms and which transducers 112a through 112n are not enabled or turned off” [0046]. Furthermore, in FIG. 2, Alford discloses that the “substrate 114 carries multiple ultrasound transducers 112a through 112n” [0044] that are located in the vicinity of the target site 120. Thus, since the control unit can selectively control which transducers in the multi-transducer array 112 are enabled to emit and focus ultrasound energy at one or more target sites and the transducers 112a through 112n are located in the vicinity of the target site, under broadest reasonable interpretation, a plurality of the treatment transducer elements in the vicinity of the determined location (i.e. target site) can be selected to be operated as the treatment transducer.).
In regard to claim 40, due to its dependence on claim 30, this claim inherits the references disclosed therein. That being said, Alford does not teach “wherein the low attenuation acoustic window comprises the temple, back of the head or behind an eye of the patient”.
Seip discloses “wherein the low attenuation acoustic window comprises the temple, back of the head of behind an eye of the patient” (“Transducer arrays 10a and 10b transmit ultrasonic waves into the cranium of a patient from one or both sides of the head, although other locations may also or alternately be employed such as the front of the head of the sub-occipital acoustic window at the back of the skull. The sides of the head of most patients advantageously provide for transcranial ultrasound at the temporal bones around and above the ears on either side of the head” [0083]. An acoustic window by definition corresponds to a location in which there is minimal attenuation. Since the transducer arrays 10a and 10b can be configured to transmit ultrasonic waves on the sides of the head (i.e. at the temporal bones/temple) or the sub-occipital acoustic window at the back of the skull, under broadest reasonable interpretation, the low acoustic attenuation window can comprise the temple or the back of the head.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Alford so as to include the positioning the ultrasound imaging transducer in the low attenuation acoustic window of Seip in order to obtain ultrasound images with minimal attenuation. Structures such as skull bone do not allow ultrasonic waves to pass through them as easily and therefore ultrasonic signals can become attenuated and otherwise distorted when directed through these regions. By transmitting ultrasonic waves through the acoustic window described in Seip, ultrasonic images can be obtained with less attenuation. Combining the prior art elements according to known techniques would yield the predictable result of obtaining ultrasonic images that are not attenuated and therefore of better quality for use in diagnosing and assessing the brain of a patient.
In regard to claim 66, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Alford discloses “wherein the at least one imaging ultrasound transducer comprises a plurality of imaging ultrasound transducer elements and the at least one treatment ultrasound transducer comprises a plurality of treatment ultrasound transducer elements” (“Array 112 may include dedicated therapy delivery transducers and dedicated imaging transducers in some examples. The imaging transducers may be controlled to operate simultaneously or in alternation with therapy delivery transducers for delivering therapy and collecting imaging data. As such, array 112 may include two or more sub-arrays, which may include one or more dedicated therapy delivery array(s) and one or more dedicated imaging array(s)” [0054]. Therefore, since the array 112 may include two or more sub-arrays which include dedicated therapy delivery transducers or dedicated imaging transducers respectively, the at least one imaging ultrasound transducer can comprise a plurality of imaging elements and the at least one treatment ultrasound transducer can comprise a plurality of treatment elements.).
Alford does not teach “wherein, in the location corresponding to the acoustic window in the patient’s skull the imaging ultrasound transducer elements are more concentrated than the treatment ultrasound transducer elements”. 
Seip discloses “wherein, in the location corresponding to the acoustic window in the patient’s skull the imaging ultrasound transducer elements are more concentrated than the treatment ultrasound transducer elements” (“Transducer arrays 10a and 10b transmit ultrasonic waves into the cranium of a patient from one of both sides of the head, although other locations may also or alternately be employed such as the front of the head or the sub-occipital acoustic window at the back of the skull. The sides of the head of most patients advantageously provide suitable acoustic windows for transcranial ultrasound at the temporal bones around and above the ears on either side of the head” [0083]. Thus, the sides of the head, specifically the temporal bones above the ears represent a suitable acoustic window from which ultrasound images can be acquired. Furthermore, in FIG. 5 Seip discloses that the “ultrasound transducer array 505” [0056] is positioned in at the temporal bones above the ears (i.e. within the acoustic window). Therefore, the imaging ultrasound transducer elements can be more concentrated than the treatment ultrasound transducer elements in the location corresponding to the acoustic window in the patient’s skull.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Alford so as to include the imaging ultrasound transducer being more concentrated in the location corresponding to the acoustic window in the patient’s skull at an acoustic window as disclosed in Seip in order to minimize attenuation of ultrasonic pulses [Seip: 0050]. By positioning an ultrasound imaging transducer within the acoustic window, images of the brain can be obtained with less attenuation.
In regard to claim 67, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Alford discloses “wherein the at least one target region comprises a plurality of target regions and the treatment ultrasound transducer comprises a plurality of distinct groups of the transducer elements each of the plurality of distinct groups being configured to deliver ultrasound energy to a corresponding one of the plurality of target regions” (“In particular, the control unit 116 controls the waveform phase to select a therapy pathway for each of the individually emitting transducers 112a through 112n. For example, transducers 112a through 112n may be controlled to emit waveforms in a phase relationship that results in the waveforms being transmitted along therapy pathways 118a through 118n, focusing the emitted ultrasound energy from all of the selected emitting transducers 112a through 112n at a first target site 120. Control unit 116 may then adjust the phase relationship between transducers 112a through 112n to redirect the waveforms along therapy pathways 122a through 122n to focus the ultrasound energy at a different, second target site 124” [0047]. As shown in FIG. 2, the first target site 120 and the second target site 124 are both locations within the patient’s brain (i.e. the target region). In this case, since the control unit 116 can be used to adjust the phase relationship between the transducers 112a through 112n so as to allow therapy ultrasound energy to be directed to two target sites within the patient’s brain, under broadest reasonable interpretation, each of plurality of subsets of transducer elements can be configured to deliver ultrasound energy to a corresponding on of the plurality of target regions (i.e. first target site 120 and second target site 124). Therefore, the at least one target region can comprise a plurality of target regions and the treatment ultrasound transducer comprises a plurality of distinct groups of the transducer elements each of the plurality of distinct groups being configured to deliver ultrasound energy to a corresponding one of the plurality of target regions.).    
Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable by Alford et al. US 20140058292 A1 “Alford” and further in view of Powers et al. US 20160151618 A1 “Powers”, Seip et al US 20160317129 A1 “Seip” and Konofagou et al. US 20150065871 A1 “Konofagou” as applied to claims 1, 9-10, 14-15, 21-24, 30, 31, 33-34, 38, 40 and 66-67 above and further in view of Park US 20170065835 A1 “Park”.
In regard to claim 11, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, the combination of Alford, Powers, Seip and Konofagou does not teach “wherein the support comprises a plurality of mechanical sub-structures, each of the mechanical sub-structures carrying one or more corresponding ones of the transducer elements such that different ones of the mechanical substructures carry different ones of the transducer elements, the system comprising one or more actuators coupled to adjust a position and orientation of each of the plurality of mechanical sub-structures”.
Park discloses “wherein the support comprises a plurality of mechanical sub-structures, each of the mechanical sub-structures carrying one or more corresponding ones of the transducer elements such that different ones of the mechanical substructures carry different ones of the transducer elements, the system comprising one or more actuators coupled to adjust a position and orientation of each of the plurality of mechanical sub-structures” (“Referring to FIGS. 1 to 3, the support part 10 includes a support part body 11, a longitudinally extended arm 13, and a transversely extended arm 15. The support part body 11 is formed in a circular band shape and is mounted on a head of a body. In this case, a rear side of the support part body 11 may be formed in a shape bent in a down direction in order to secure an ultrasound radiating area of an occipital area in the head of the body. The longitudinally extended arm 13 is radially extended in each of a front surface and a rear surface of the support part body 11. Further, the transversely extended arm 15 is radially extended in each of both side surfaces of the support part body 11” [0068]. Additionally, Park discloses “The first guide part 20 includes a first guide part body 21. The first guide part body 21 is formed in an arc shape, and both ends of the first guide part body 21 are fixed to end sides of the longitudinally extended arm 13” [0069] and “The second guide part 30 includes a second guide part body 31. The second guide part body 31 is formed in an arc shape, and both ends of the second guide part body 31 are fixed to end sides of the transversely extended arm 15” [0070]. Since the support part 10 includes the support part body 11, the longitudinally extended arm 13 and the transversely extended arm 15 and the first and second guide parts are fixed to the longitudinally extended arm 13 and the transverse extended arm, respectively, under broadest reasonable interpretation, each of these components constitutes one or more mechanical sub-structures.  
In regard to each of the mechanical sub-structures carrying one or more corresponding ones of the transducer elements such that different ones of the mechanical substructures carry different ones of the transducer elements, Park discloses “As illustrate in FIGS. 7 and 8, in order to move the ultrasound module 40 to a specific position, for example, by a specific latitude, a specific longitude, and a specific distance from the center, the extended part 33 is first controlled to move in the longitudinal direction along the first guide part 20. In this case, the ultrasound module 40 also moves in the longitudinal direction in a state of being fixed to the second guide part 30 and is positioned at a specific latitude” [0082]. Since the ultrasound module 40 is controlled to move in the longitudinal direction along the first guide part 20 and is positioned at a specific latitude by the second guide part 30, under broadest reasonable interpretation, each of the mechanical sub-structures is capable of carrying one or more of the transducer elements.
In regard to one or more actuators coupled to adjust a position and orientation of each of the plurality of mechanical sub-structures, Park discloses “In the meantime, a first motor (not illustrated) is provided at an inner side of the extended part 33, and a first rotation shaft 331 extended from the first motor is introduced into the inside space 23 through the first incised part 211” [0073] and “Referring to FIG. 6 […] The second pinion gear 49 is connected with a second motor 432 provided within a fixing part 43 through a rotation shaft 431, and is rotated together with the second motor 432 when the second motor 432 rotates” [0076]. Since the first guide part 20 and the second guide part 30 include a first and second motor respectively, under broadest reasonable interpretation, these motors constitute one or more actuators which are coupled to adjust a position and orientation each of the plurality of mechanical sub-structures.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Powers, Seip and Konofagou so as to include the support shaped to receive a patient’s head and the actuators as taught in Park in order to position the imaging and treatment transducers over the skull of the patient. By having each of the transducers within a support attached to the head of the patient, the physician does not have to manually position each of the transducers in order to obtain images and/or deliver the treatment ultrasound pulses to the target region. The actuators in this case allow for the transducer elements to be positioned such that the treatment beam is directed to a target region within the patient’s skull. The support would make it easier to obtain information regarding the target region and to subsequently provide a treatment pulse to that particular target region if necessary.
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, the combination of Alford, Powers, Seip and Konofagou does not teach “wherein the actuators comprise a lead screw and a motor connected to rotate the lead screw”.
Park discloses “wherein the actuators comprise a lead screw and a motor connected to rotate the lead screw” (“The distance adjusting unit 45 includes a third pinion gear 451, and a third motor (not illustrated) connected with the third pinion gear 451 through a rotation shaft at an inner side thereof. When the third motor is rotated, the third pinion gear 451 is rotated, and the distance adjusting unit 45 moves up and down, that is, in an inside direction or an outside direction of the helmet-type low-intensity focused ultrasound stimulation device according to the present exemplary embodiment, along the third rack gear 433 according to the rotation of the third pinion gear 451” [0079]. Since the third pinion gear 451 is connected to the third motor and the third pinion gear 451 rotated when the third motor is rotated, under broadest reasonable interpretation, the third pinion gear 451 constitutes a lead screw which is connected to a motor (i.e. third motor) to rotate the lead screw (i.e. the third pinion gear 451).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Powers, Seip and Konofagou so as to include the support shaped to receive a patient’s head and the actuators as taught in Park in order to position the imaging and treatment transducers over the skull of the patient. By having each of the transducers within a support attached to the head of the patient, the physician does not have to manually position each of the transducers in order to obtain images and/or deliver the treatment ultrasound pulses to the target region. The actuators in this case allow for the transducer elements to be positioned such that the treatment beam is directed to a target region within the patient’s skull. The support would make it easier to obtain information regarding the target region and to subsequently provide a treatment pulse to that particular target region if necessary.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable by Alford et al. US 20140058292 A1 “Alford” and further in view of Powers et al. US 20160151618 A1 “Powers”, Seip et al US 20160317129 A1 “Seip” and Konofagou et al. US 20150065871 A1 “Konofagou” as applied to claims 1, 9-10, 14-15, 21-24, 30, 31, 33-34, 38, 40 and 66-67 above and further in view of Emery US 20150080926 A1 “Emery”.
In regard to claim 16, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, Alford discloses “wherein the data processor is configured to […] and to determine at least one of: a number of the transducer elements to include in the subset of the second group of the transducer elements to be used for delivering ultrasound energy to the target location and a power level for driving the transducer elements of the subset of the second group of transducer elements, […]” (“The transducers included in array 112 are controllable individually. Control unit 116 may select transducers 112a through 112n one at a time or in any combination for emitting ultrasound waves” [0045] and “For example, transducers 112a through 112n may be controlled to emit waveforms in a phase relationship that results in the waveforms being transmitted along therapy pathways 118a through 118n, focusing the emitted ultrasound energy from all of the selected emitting transducers 112a through 112n at a first target site 120” [0047]. Thus, since the control unit 116 (i.e. data processor) may select which transducers 112a through 112n to transmit ultrasound energy along therapy pathways to a target site 120, under broadest reasonable interpretation, the data processor is configured to determine a number of the transducer elements to include in the subset of the second group of the transducer elements to be used for delivering ultrasound energy to the target location.).
Seip teaches “the previously obtained images” (“Beneficially, to facilitate sonothrombolysis treatment to a desired target where an occlusion of blood clot may be located, sonothrombolysis treatment and ultrasound imaging system (e.g. processor 322 and memory 324) may execute a registration algorithm to register CT images of the CT image dataset with live ultrasound images” [0058]. Additionally, Seip discloses “the CT image data may be transferred […] via a portable data storage medium such as a DVD or a Flash memory device, etc. […] and then transferred […] to the sonothrombolysis treatment and ultrasound imaging system 320” [0053]. Therefore, the data storage can store CT images that were acquired previously. In order to execute a registration algorithm between CT images and live ultrasound images, under broadest reasonable interpretation the data processor (i.e. processor 322) had to have processed on of the ultrasound images with a corresponding previously obtained image (i.e. CT image) in the data store.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford and Powers so as to include the ultrasound image including one or more structures in a patient’s brain and registering a previously-obtained image of the patient’s brain to the ultrasound image as disclosed in Seip in order to allow the treatment ultrasound transducer to accurately direct ultrasound energy to a treatment area based on previously obtained images. By performing registration between previously-obtained images and current ultrasound images, the operator can confirm the location of a brain structure of interest prior to applying a treatment ultrasound beam to the patient’s brain. Combining the prior art elements according to known techniques would yield the predictable result of obtaining ultrasound images and performing registration to provide a physician confirmation of the target region within the patient’s brain prior to delivering ultrasound treatment.
The combination of Alford, Powers, Seip and Konofagou does not teach that the data processor is configured to “calculate based on the previously obtained images an estimated attenuation of the ultrasound travelling between the transducer elements of the second group of the transducer elements and the target region”.
Emery discloses that the data processor is configured to “calculate based on the previously obtained images an estimated attenuation of the ultrasound travelling between the transducer elements of the second group of the transducer elements and the target region” (“Similarly, in the receive case, the detected intensity of the energy from the HIFU device can be used to calculate attenuation, the required HIFU aperture intensity to achieve the therapeutic effect, and the necessary delays to optimize constructive interference at the target site LUTs” [0113]. Thus, since the HIFU device can be used to calculate attenuation, under broadest reasonable interpretation, the HIFU device includes a data processor configured to calculate an estimated attenuation of the ultrasound travelling between the transducer elements of the second group of transducer elements (i.e. disclosed in Alford) and the target region (i.e. target site). Furthermore, when combined with Seip, the data processor of Emery is provided with previously obtained images (i.e. CT images) which can be used to calculate attenuation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Powers, Seip and Konofagou so as to include the calculation of the attenuation as disclosed in Emery in order to control the treatment ultrasound transducers to deliver therapeutic ultrasonic waves to the target. The attenuation of the signal relates to how effectively a signal propagates. An ultrasonic signal with low attenuation is more likely to reach a target position than an ultrasonic signal high attenuation. By utilizing the attenuation calculation performed by Emery, the treatment ultrasound transducers of Alford can be operated in view of the attenuation calculation to determine how the number of treatment ultrasound transducers necessary to deliver ultrasound energy to the target zone.
Claims 17-18 and 41 are rejected under 35 U.S.C. 103 as being unpatentable by Alford et al. US 20140058292 A1 “Alford”, Powers et al. US 20160151618 A1 “Powers”, Seip et al US 20160317129 A1 “Seip” and Konofagou et al. US 20150065871 A1 “Konofagou” and applied to claims 1, 9-10, 14-15, 21-24, 30, 31, 33-34, 38, 40 and 66-67 above, and further in view of Soltani et al. US 20070265560 A1 “Soltani”.
In regard to claim 17, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, the combination of Alford, Powers, Seip and Konofagou does not teach “wherein the system comprises a drug delivery system operable to deliver one or both of a drug and microbubbles and the data processor is configured to trigger operation of the drug delivery system”. 
Soltani discloses “wherein the system comprises a drug delivery system operable to deliver one or both of a drug and microbubbles and the data processor is configured to trigger operation of the drug delivery system” (“In one embodiment of the present invention, a method of treating a vascular occlusion locate at a treatment site within a patient’s vasculature comprises positioning an ultrasound catheter at the treatment site. The method further comprises delivering a microbubble compound from the ultrasound catheter to the vascular occlusion while ultrasound is off” [0006]. In order to deliver the microbubble compound (i.e. containing microbubbles) to the treatment site, the ultrasound catheter (i.e. the drug delivery system) had to have been triggered to deliver the microbubbles. Furthermore, in regard to delivering one or both of a drug and microbubbles, Soltani discloses “The drug infused microbubbles may also entrap a gas in addition to the drug. […] These microbubbles can be used to deliver drug to the treatment site when the bubble pops. […] Popping of the drug infused microbubbles, such as through a cavitation process, can be facilitated or enhanced with ultrasound treatment” [0130]. Therefore, drug induced microbubbles can be delivered to the treatment site.).
In regard to claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, the combination of Alford, Powers, Seip and Konofagou does not teach “wherein the data processor is configured to trigger operation of the treatment ultrasound transducer a predetermined time after triggering operation of the drug delivery system”. 
Soltani discloses “wherein the data processor is configured to trigger operation of the treatment ultrasound transducer a predetermined time after triggering operation of the drug delivery system” (“As described herein, in certain embodiments control circuitry is use to selectively activate certain ultrasound radiating members […] Such embodiments advantageously allow the ultrasonic energy and the microbubble therapeutic compound to be separately delivered during distinct periods of the treatment” [0143] and “Once the microbubble therapeutic compound has been sufficiently infused, one or more radiating members 440 mounted within the catheter 400 is energized, thereby delivering ultrasonic energy to the occlusion 410 and the infused microbubble therapeutic compound 430” [0142]. In order for the control circuitry to selectively activate certain ultrasound radiating members once the microbubble therapeutic compound has been sufficiently infused, under broadest reasonable interpretation, the data processor (i.e. control circuitry) had to have been configured to trigger operation of the treatment ultrasound transducer a predetermined time after triggering operation of the drug delivery system.).
In regard to claim 41, due to its dependence on claim 30, this claim inherits the references disclosed therein. That being said, the combination of Alford, Powers, Seip and Konofagou does not teach “commanding a drug delivery system to deliver to the patient microbubbles configured to vibrate or break when receiving ultrasound energy from the treatment ultrasound transducer”.
Soltani discloses “commanding a drug delivery system to deliver to the patient microbubbles configured to vibrate or break when receiving ultrasound energy from the treatment transducer” (“In one embodiment of the present invention, a method of treating a vascular occlusion located at a treatment site within a patient’s vasculature comprises positioning an ultrasound catheter at the treatment site. The method further comprises delivering a microbubble compound from the ultrasound catheter to the vascular occlusion while ultrasound is off” [0006]. In order to deliver the microbubble compound (i.e. containing microbubbles) to the treatment site, the ultrasound catheter (i.e. the drug delivery system) had to have been commanded to deliver the microbubbles.
In regard to the microbubbles being configured to vibrate of break when receiving ultrasound energy from the treatment transducer, Soltani discloses “In an example embodiment, the efficacy of ultrasound-based vascular occlusion treatment is enhanced by the presence of microbubbles at the treatment site. In one embodiment, the microbubbles act as a nucleus for cavitation, thus allowing cavitation to be induced at lower levels of ultrasonic energy […] Furthermore, in some embodiments, the “microjet” mechanical agitation caused by motion of the microbubbles is effective in mechanically breaking up clot material” [0133]. Therefore, since the microbubbles can induce cavitation as a result of receiving ultrasonic energy and the motion of the microbubbles causes the breaking up of clot material, under broadest reasonable interpretation, the microbubbles are configured to vibrate or break when receiving ultrasound energy from the treatment transducer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Powers, Seip and Konofagou so as to include the delivery of microbubbles to the patient as disclosed in Soltani in order to “increase the treatment efficacy as a result of cavitation without increasing the amount of ultrasonic energy delivered to the treatment site” [Soltani: 0133]. Microbubbles are effective in inducing cavitation within the target site to promote a treatment when ultrasonic energy is delivered to them, therefore it would be obvious to introduce microbubbles into the target site to enhance the effectiveness of ultrasound treatment. 
Claims 19-20 and 70 are rejected under 35 U.S.C. 103 as being unpatentable by Alford et al. US 20140058292 A1 “Alford”, Powers et al. US 20160151618 A1 “Powers”, Seip et al US 20160317129 A1 “Seip” and Konofagou et al. US 20150065871 A1 “Konofagou” and Soltani et al. US 20070265560 A1 “Soltani” and applied to claims 17-18 and 41 above, and further in view of Zheng et al. US 20140257100 A1 “Zheng”.
In regard to claim 19, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, the combination of Alford, Powers, Seip and Konofagou does not teach “comprising a source of imaging microbubbles of a first type and a source of treatment microbubbles of a second type distinct from the first type connected to the drug delivery system; “the microbubbles of the first type configured to amplify signals reflected back to the imaging ultrasound transducer”; “the microbubbles of the second type configured to vibrate of break when receiving ultrasound energy from the treatment ultrasound transducer”.
Soltani discloses “comprising […] a source of treatment microbubbles of a second type distinct from the first type connected to the drug delivery system” (“In one embodiment of the present invention, a method of treating a vascular occlusion locate at a treatment site within a patient’s vasculature comprises positioning an ultrasound catheter at the treatment site. The method further comprises delivering a microbubble compound from the ultrasound catheter to the vascular occlusion while ultrasound is off” [0006] and “The drug infused microbubbles may also entrap a gas in addition to the drug. […] These microbubbles can be delivered to the treatment site and used to deliver drug to the treatment site when the bubble pops” [0130]. In order for the drug infused microbubbles to be delivered to the treatment site via the ultrasound catheter, under broadest reasonable interpretation, a source of treatment microbubbles of a second type distinct from the first type had to have been connected to the drug delivery system.);
“the microbubbles of the second type configured to vibrate or break when receiving ultrasound energy from the treatment ultrasound transducer” (“Popping of the drug infused microbubbles, such as through a cavitation process, can be facilitated or enhanced with ultrasound treatment” [0130] and “In an example embodiment, the efficacy of ultrasound-based vascular occlusion treatment is enhanced by the presence of microbubbles at the treatment site. In one embodiment, the microbubbles act as a nucleus for cavitation, thus allowing cavitation to be induced at lower levels of ultrasonic energy […] Furthermore, in some embodiments, the “microjet” mechanical agitation caused by motion of the microbubbles is effective in mechanically breaking up clot material” [0133]. Therefore, since the application of ultrasonic energy can cause the microbubbles to pop (i.e. break) or move (i.e. to mechanically break up clot material), under broadest reasonable interpretation, the microbubbles of the second type are configured to vibrate or break when receiving ultrasound energy from the treatment ultrasound transducer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Powers, Seip and Konofagou so as to include the delivery of microbubbles to the patient as disclosed in Soltani in order to “increase the treatment efficacy as a result of cavitation without increasing the amount of ultrasonic energy delivered to the treatment site” [Soltani: 0133]. Microbubbles are effective in inducing cavitation within the target site to promote a treatment when ultrasonic energy is delivered to them, therefore it would be obvious to introduce microbubbles into the target site to enhance the effectiveness of ultrasound treatment. 
The combination of Alford, Powers, Seip, Konofagou and Soltani does not teach “comprising a source of imaging microbubbles of a first type” or “the microbubbles of the first type configured to amplify signals reflected back to the imaging ultrasound transducer”.
Zheng discloses “comprising a source of imaging microbubbles of a first type” and “the microbubbles of the first type configured to amplify signals reflected back to the imaging ultrasound transducer” (“The porphyrin shell microbubbles are also intrinsically suited for multimodal imaging” [0074] and “Porshe MBs maintained the nonlinear properties associated with lipid MBs and provided ultrasound contrast. Porsche microbubbles were able to distinguish the jugular vein in a healthy mouse (FIG. 7) and image a subcutaneous tumor on a mouse bearing a human breast cancer […] xenograft after intravenous injection (FIG. 8)” [0075]. The Porshe microbubbles constitute imaging microbubbles. In order for the Porshe MBs to provide ultrasound contrast within the images of the mouse (i.e. see FIGs. 7 and 8), under broadest reasonable interpretation a source of imaging microbubbles of a first type had to have been present. Additionally, since the Porshe microbubbles provide ultrasound contrast, the microbubbles of the first type had to have been configured to amplify signals reflected back to the imaging ultrasound transducer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Powers, Seip, Konofagou and Soltani so as to include the microbubbles of the first type ad disclosed in Zheng in order to obtain ultrasound images with improved contrast. The introduction of microbubbles into a subject is one of a finite number of techniques that can be used to increase ultrasonic contrast, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predicable result of improving the contrast of ultrasonic images. 
In regard to claim 20, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, the combination of Alford, Powers, Seip and Konofagou does not teach “wherein the second microbubbles contain one or more drugs and the first microbubbles do not contain the one or more drugs”.
Soltani discloses “wherein the second microbubbles contain one or more drugs […]” (“In other embodiments, some microbubbles can be infused with a drug with therapeutic properties. The drug infused microbubbles may also entrap a gas in addition to the drug. In some embodiments, the entrapped gas itself may be a drug with therapeutic properties, such as nitric oxide. Drug infused microbubbles can be mixed with non-drug infused microbubbles and be delivered as a mixture. Popping of the drug infused microbubble, such as through a cavitation process, can be facilitated or enhanced with ultrasound treatment” [0130]. Therefore, the second microbubbles can contain one or more drugs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Powers, Seip and Konofagou so as to include the second microbubbles containing one or more drugs as taught in Soltani in order to allow a drug to be delivered through the blood-brain barrier once the microbubble has burst. It is difficult for some drugs to cross the blood-brain barrier due to their size, polarity and other characteristics. By including the drug within the microbubbles, the drug can be administered to the brain once the microbubbles have been burst by the application of the treatment ultrasound transducer.
The combination of Alford, Powers, Seip, Konofagou and Soltani does not teach “the first microbubbles do not contain one or more drugs”.
Zheng discloses “the first microbubbles do not contain one or more drugs” (“All of the MB populations generated strong US signals (FIG. 10a bottom, FIG. 10b) confirming that porshe MBs have the capacity to serve as a dual-modality US/PA contrast agent” [0076], Microbubbles are gas-filled microspheres which confer acoustic contrast for ultrasound imaging” [0002] and “Bursting of the porphyrin-lipid microbubbles could be useful in applications relating to medical imaging” [0077]. Therefore, since the microbubbles can be used to confer ultrasound imaging under broadest reasonable interpretation, the first microbubbles do not contain one or more drugs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Seip and Soltani so as to include the microbubbles of the first type as disclosed in Zheng in order to obtain ultrasound images with improved contrast. The introduction of microbubbles into a subject is one of a finite number of techniques that can be used to increase ultrasonic contrast, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predicable result of improving the contrast of ultrasonic images. 
In regard to claim 70, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, Alford teaches “different frequencies” (“Array 112 may be controlled to alternate between therapeutic and imaging waveform emission, in which different waveform control parameters define respective therapeutic waveforms and imaging waveforms. Emitted waveforms may have a frequency ranging between approximately 0.1 MHz and 20 MHz. In some embodiments, low frequency therapeutic waveforms may have a frequency in the lower range of approximately 0.1 MHz to 5 MHz” [0050]. Therefore, waveforms within the frequency range of 0.1 MHz and 20 MHz represent imaging waveforms and waveforms within the frequency range of 0.1 MHz and 5 MHz represent therapeutic waveforms.).
Soltani discloses “the second microbubbles” (“The drug infused microbubbles may also entrap a gas in addition to the drug. […] These microbubbles can be delivered to the treatment site and used to deliver drug to the treatment site when the bubble pops” […] “Popping of the drug infused microbubbles, such as through a cavitation process, can be facilitated or enhanced with ultrasound treatment” [0130] and “In an example embodiment, the efficacy of ultrasound-based vascular occlusion treatment is enhanced by the presence of microbubbles at the treatment site. In one embodiment, the microbubbles act as a nucleus for cavitation, thus allowing cavitation to be induced at lower levels of ultrasonic energy […] Furthermore, in some embodiments, the “microjet” mechanical agitation caused by motion of the microbubbles is effective in mechanically breaking up clot material” [0133]. In order for the drug infused microbubbles to pop in response to lower levels of ultrasonic energy, under broadest reasonable interpretation, the second microbubbles had to have responded to ultrasonic waveforms within the therapeutic frequency range (i.e. 0.1 MHz to 5 MHz) as disclosed in Alford.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Powers, Seip and Konofagou so as to include the second microbubbles containing one or more drugs as taught in Soltani in order to allow a drug to be delivered through the blood-brain barrier once the microbubble has burst. It is difficult for some drugs to cross the blood-brain barrier due to their size, polarity and other characteristics. By including the drug within the microbubbles, the drug can be administered to the brain once the microbubbles have been burst by the application of the treatment ultrasound transducer.
The combination of Alford, Powers, Seip, Konofagou and Soltani does not teach “the first microbubbles”.
Zheng discloses “the first microbubbles” (“All of the MB populations generated strong US signals (FIG. 10a bottom, FIG. 10b) confirming that porshe MBs have the capacity to serve as a dual-modality US/PA contrast agent” [0076], Microbubbles are gas-filled microspheres which confer acoustic contrast for ultrasound imaging” [0002] and “Bursting of the porphyrin-lipid microbubbles could be useful in applications relating to medical imaging” [0077]. As established previously, the porshe microbubbles constitute first microbubbles that can be used to amplify signals reflected back to the imaging ultrasound transducer. In order for the Porshe microbubbles (MB) to be able to confer acoustic contrast for ultrasound imaging, under broadest reasonable interpretation, the first microbubbles had to have responded to ultrasonic waveforms within the imaging frequency range (i.e. 0.1 MHz to 20 MHz) as disclosed in Alford.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Powers, Seip, Konofagou and Soltani so as to include the microbubbles of the first type ad disclosed in Zheng in order to obtain ultrasound images with improved contrast. The introduction of microbubbles into a subject is one of a finite number of techniques that can be used to increase ultrasonic contrast, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predicable result of improving the contrast of ultrasonic images.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable by Alford et al. US 20140058292 A1 “Alford” and further in view of Powers et al. US 20160151618 A1 “Powers”, and Seip et al US 20160317129 A1 “Seip” and Konofagou et al. US 20150065871 A1 “Konofagou” as applied to claims 1, 3, 9-10, 14-15, 21-24, 30, 31, 33-34, 38, 40 and 66-67 above and further in view of Johnsson et al US 20100143241 A1 “Johnsson”.
In regard to claim 25, due to its dependence on claim 23, this claim inherits the references disclosed therein. That being said, Alford discloses “wherein the periods of the succession of periods are sub periods of a treatment period and […] by operating different sets or one or more of the plural treatment ultrasound transducers in different ones of the sub periods” (“Transducer array 112 is coupled to a control unit 116 for controlling ultrasound wave emission by array 112. […] The transducers included in array 112 are controllable individually. Control unit 116 may select transducers 112a through 112n one at a time or in any combination for emitting ultrasound waves” [0045] and “Control unit 16 may execute a programmed protocol that varies neuromodulation automatically through a data collection period” [0032]. In this case, since the control unit can select transducer 112a through 112n (i.e. the plural treatment ultrasound transducers) one at a time and the control unit can vary the neuromodulation automatically through a data collection period (i.e. treatment period), under broadest reasonable interpretation, the controller can operate the treatment ultrasound transducers in the period of the succession periods are sub periods of a treatment period (i.e. data collection period) by operating different sets of one or more of the plural treatment ultrasound transducers in different ones of the sub periods (i.e. times).). 
The combination of Alford, Powers and Seip and Konofagou does not teach that the “the system is configured to continuously insonate the target region for the treatment period”.
Johnsson discloses “the system is configured to continuously insonate the target region for the treatment period” (“For any of the method of apparatus of the invention, the ultrasound transducer may have an output frequency of between 0.1 to 10 MHz. The ultrasound may be applied for a time between 10 milliseconds to 10 minutes. The ultrasound may be applied continuously or in a burst mode” [0014]. Therefore, since the ultrasound can be applied continuously for a time between 10 milliseconds and 10 minutes, under broadest reasonable interpretation, the system is configured to continuously insonate the target region for the treatment period.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Powers and Seip and Konofagou so as to include the system being configured to continuously insonate the target region as disclosed in Johnsson in order to allow for continuous delivery of treatment ultrasonic waves during the sub periods of the treatment period. Continuous mode is one of a finite number of ways in which an ultrasound transducer can be operated, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of continuously applying treatment ultrasonic waves during the treatment period.
Claims 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. US 20140058292 A1 “Alford” and further in view of Powers et al. US 20160151618 A1 “Powers”, Seip et al US 20160317129 A1 “Seip” and Konofagou et al. US 20150065871 A1 “Konofagou” as applied to claims 1, 9-10, 14-15, 21-24, 30, 31, 33-34, 38, 40 and 66-67 and further in view of Chouno EP 2072013 A1 “Chouno”.
In regard to claims 28 and 32, due to their dependence on claims 1 and 30, respectively, these claims inherit the references disclosed therein. That being said, Alford does not teach “wherein the data processor is configured to obtain the transformation by: processing the previously obtained image to obtain reconstructed images along one or more planes and identifying a common structure in the reconstructed images and the ultrasound image […]“assigning to the common structure in the selected reconstructed image coordinates of the common structure in the ultrasound image in a frame of reference of the ultrasound image” (Claim 28) or “processing the previously obtained image to obtain reconstructed images along one or more planes and identifying a common structure in the reconstructed images and the ultrasound image […] assigning the common structure in the selected reconstructed image coordinates of the common structure in the ultrasound image in a frame of reference of the ultrasound image” (Claim 32).
Seip discloses “wherein the data processor is configured to obtain the transformation by: processing the previously obtained image to obtain reconstructed images along one or more planes and identifying a common structure in the reconstructed images and the ultrasound image at least one of the structures of the brain that is common to the ultrasound image and the reconstructed images […] “assigning to the common structure in the selected reconstructed image coordinates of the common structure in the ultrasound image in a frame of reference of the ultrasound image” (Claim 28) and “processing the previously obtained image to obtain reconstructed images along one or more planes and identifying a common structure in the reconstructed images and the ultrasound image […] assigning the common structure in the selected reconstructed image coordinates of the common structure in the ultrasound image in a frame of reference of the ultrasound image” (Claim 32) (“In some embodiments, sonothrombolysis treatment and ultrasound imaging system 320 (e.g., processor 322 and memory 324) may execute an automatic registration algorithm which employs one or more fiducial markers in the CT image data set and one or more corresponding fiducial markers in the ultrasound image for real-time registration” [0059] and “The fiducial markers include […] second fiducial marker 620 corresponding to the location of brain stem in both ultrasound image 602 and CT image 604; and a third fiducial marker 630 corresponding to the location of a particular blood vessel in both ultrasound image 602 and CT image 604. By use of the fiducial marker(s), ultrasound image 602 is registered with CT image 604, and marker 410 from CT image 604 is superimposed on ultrasound image 602 to identify the location of the target area which includes an occlusion or blood clot 110 and at which location sonothrombolysis treatment should be applied” [0060]. Therefore in order to be able to superimpose the marker 410 from the CT image on the ultrasound image 602, the data processor had to have processed the previously obtained image to obtain reconstruction images along one or more planes and identified a common structure in the reconstructed images and the ultrasound image of at least one of the structures of the brain that is common to the ultrasound image and the reconstructed images and the common structures in the selected reconstructed image coordinates of the common structure in the ultrasound image in a frame of reference of the ultrasound image had to have been assigned.);
The combination of Alford, Powers, Seip and Konofagou does not teach “determining a correlation value between each of the reconstructed images and the ultrasound image” or “selecting one of the one reconstructed images having the greatest correlation value above a threshold”.
Chouno teaches “determining a correlation value between each of the reconstructed images and the ultrasound image” and “selecting one of the one reconstructed images having the greatest correlation value above a threshold” (“The image selection section 8 performs image recognition calculation for comparison between the input image information 21 and the image information 24 of the image measurement database 7 (S1002). […] For example, the image selection section 8 obtains a correlation value by comparing (performing correlation calculation or similarity calculation for) the input image information 21 and the plurality of pieces of image information 24 whose brightness values are stored while being related to the coordinate values. Subsequently, the image selection section 8 determines whether or not the correlation value is greater than a predetermined threshold value” [Page 11, Lines 13-20]. Since the image selection section 8 obtains a correlation between the input image (i.e. for example, an ultrasound image (see Page 11, Lines 9-10) and the plurality of pieces of image information 24 from an image measurement database 7 (i.e. previously obtained images), the image selection section 8 performs the step of determining a correlation value between each of the reconstructed images and the ultrasound image. Furthermore, since the image selection section 8 determines whether the correlation value is greater than a predetermined threshold (i.e. a threshold), the image selection section 8, performs the step of selecting one of the reconstructed images having the greatest correlation value above a threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Powers, Seip and Konofagou to include determining a correlation value and selecting one of the reconstructed images having the greatest correlation values as disclosed in Chouno in order to match the ultrasound images to previously obtained images. When images are correlated with one another the physician can more easily locate structures of interest within both images. Combining the prior art elements according to known techniques would yield the predictable result of correlating ultrasound and previously obtained images for diagnostic analysis.
Claims 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. US 20140058292 A1 “Alford” and further in view of Powers et al. US 20160151618 A1 “Powers”, Seip et al US 20160317129 A1 “Seip” and Konofagou et al. US 20150065871 A1 “Konofagou” and Chouno EP 2072013 A1 “Chouno” as applied to claim 28 above, and further in view of Hynynen et al. US 20060241529 A1 “Hynynen”.
In regard to claim 29, due to its dependence on claim 28, this claim inherits the references disclosed therein. That being said, the combination of Alford, Powers, Seip, Konofagou and Chouno does not teach “wherein the data processor is configured to find the correlation value by performing one or more of: changing a scale factor, changing an orientation angle and rotating by an angle on one or more of the reconstructed images”.
Hynynen discloses “wherein the data processor is configured to find the correlation value by performing one or more of: changing a scale factor, changing an orientation angle and rotating by an angle on one or more of the reconstructed images” (“The alignment may be improved using algorithms to find a best correlation between the echo image 90 and the guiding image 92. From the alignment of the superimposed images, the relationship between the guiding coordinate system C’’ 86 and the echo coordinate system C’ 84 is determined (step 70). The relationship may be expressed as a transformation matrix that maps the guiding coordinate system C’’ 86 to the echo coordinate system C’ 84” [0033]. In this case, since algorithms can be used to find the best correlation between the echo image 90 (i.e. the ultrasound image) and the guiding image 92 (i.e. the reconstructed images) under broadest reasonable interpretation, the data processor is capable of determining a correlation value between each of the reconstructed images and the ultrasound image. Furthermore, in this case, in order to superimpose the echo image and the guiding image such that the registration feature is aligned within the images, the transformation matrix has to map the guiding coordinate system C’’ 86 to the echo coordinate system. In order for this alignment of the registration feature 80 within the images had to have been performed, under broadest reasonable interpretation, the data processor had to have performed one or more of changing a scale factor, changing an orientation angle and rotating by an angle on one or more of the reconstructed images, such that the guiding coordinate system C’’ 86 corresponds to the echo coordinate system C’ 84.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Powers, Seip, Konofagou and Chouno so as to include determining a correlation value by performing one or more of: changing a scale factor, changing an orientation angle and rotating by an angle on one or more of the reconstructed images  in Hynynen in order to improve the alignment between the reconstructed image and the ultrasound image. By determining the best correlation, the images can be registered more accurately for use in identifying a treatment area. Combining the prior art elements according to known techniques would yield the predictable result of registering images. 
Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. US 20140058292 A1 “Alford” and further in view of Powers et al. US 20160151618 A1 “Powers”, Seip et al US 20160317129 A1 “Seip” and Konofagou et al. US 20150065871 A1 “Konofagou” as applied to claims 1, 9-10, 14-15, 21-24, 30, 31, 33-34, 38, 40 and 66-67 above, and further in view of Toji US 20160213352 A1 “Toji”.
In regard to claim 68, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, Alford discloses “wherein the ultrasound machine is configured to: focus a first one of the subsets to insonate the target region […]”; “operating the first one of the subsets to insonate the target region for a first time period” (“Array 112 may include dedicated therapy delivery transducer and dedicated imaging transducer in some examples. The imaging transducers may be controlled to operate simultaneously of in alternation with therapy delivery transducer for delivering therapy and collecting imaging data. As such, array 112 may include two or more sub-arrays, which may include one or more dedicated therapy delivery array(s) and one or more dedicated imaging array(s)” [0054]. Therefore, since the array 112 includes sub-arrays which may include one or more dedicated therapy delivery arrays, under broadest reasonable interpretation, these one or more dedicated therapy delivery arrays in the sub-array of the array 112 constitute subsets that are used to insonate the target region. Furthermore, in regard to focusing a first one of the subsets to insonate a target region and operating the first one of the subsets to insonate the target region for a first time period, Alford discloses “In particular, the control unit 116 controls the waveform phase to select a therapy pathway for each of the individually emitting transducers 112a through 112n. For example, transducers 112a through 112n may be controlled to emit waveforms in phase relationship that results in the waveforms being transmitted along therapy pathways 118a through 118n, focusing the emitted ultrasound energy from all of the selected emitting transducers 112a through 112n at a first target site 120” [0047]. The emission of the ultrasound energy is inherently associated with a time period. In this case, in order for the ultrasound energy to be able to be emitted to the first target site (i.e. the target region), under broadest reasonable interpretation, the ultrasound machine had to have been present and configured to focus a first one of the subsets to insonate the target region and operating the first one of the subsets to insonate the target region for a first time period.); 
“subsequently focus a second one of the subsets to insonate the target region; and insonate the target region with the second one of the plurality of subsets for a second period of time” (“In particular, the control unit 116 controls the waveform phase to select a therapy pathway for each of the individually emitting transducers 112a through 112n. For example, transducers 112a through 112n may be controlled to emit waveforms in a phase relationship that results in the waveforms being transmitted along therapy pathways 118a through 118n, focusing the emitted ultrasound energy from all of the selected emitting transducers 112a through 112n at a first target site 120.” [0047]. Therefore, since the phase relationship between the transducer 112a through 112n can be adjusted to focus the ultrasound energy to a first target site 124 within the brain, under broadest reasonable interpretation, the ultrasound machine (i.e. through the control unit 116) is capable of subsequently focusing a second one of the subsets (i.e. transducers 112a through 112n) to insonate the target region and insonating the target region with the second one of the subsets for a second period of time. Furthermore, Alford discloses “A menu of target sites used by control unit 116 to select transducers 112a through 112n may include sites selected one at a time of in combination, in any desired order” [0049]. Thus, since the control unit 116 can select specific transducers to focus on the target site, the control unit 116 is capable of subsequently focusing a second one of the subsets (i.e. corresponding to the selected transducers 112a through 112n) to insonate the target region and insonating the target region with the second one of the subsets for a second period of time.).
The combination of Alford, Powers, Seip and Konofagou does not teach that the focus of the first one of the subsets to insonate the target region is done “by setting transmit delays for the transducer elements of the first one of the plurality of subsets”.
Toji teach that the focus of the first one of the subsets to insonate the target region is done “by setting transmit delays for the transducer elements of the first one of the plurality of subsets” (“Next, ultrasound is transmitted to and received from the region of interest, and reception signals thus obtained are stored (step S20). […] First the ultrasound signal obtainer 13 generates a pulsed transmission signal. Next, the ultrasound signal obtainer 13 performs, on the transmission signal, transmission beamforming, by which a delay time with respect to each transducer of the ultrasound probe 2 is set, and generates a plurality of transmission drive signal respectively corresponding to the transducers of the ultrasound probe 2. Each transducer of the ultrasound probe 2 converts the corresponding transmission drive signal into an ultrasound wave, and thus an ultrasound beam is emitted to the inside of the subject” [0046]. In this case, the ultrasound signal obtainer 13 constitutes an ultrasound machine since it is able to generate transmission signals that are converted into ultrasound waves by the ultrasound probe 2. Furthermore, since the ultrasound signal obtainer 13 performs transmission beamforming in which a delay time with respect to each transducer of the ultrasound probe is set and the ultrasound is transmitted to the region of interest (i.e. the target region), under broadest reasonable interpretation, the ultrasound signal obtainer 13 is capable of focusing a first one of the subsets of transducer elements disclosed in Alford to insonate the target region (i.e. region of interest) by setting transit delays of the first one of the subsets and operating the first one of the subsets to insonate the target region for a first time period.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Powers, Seip and Konofagou so as to include the setting of transmit delays as disclosed in Toji in order to allow the treatment ultrasound signal to be focused to the target region more precisely. In order to focus an ultrasound signal to a target region with an array of transducers (i.e. including subsets of transducer elements) a time delay has to be applied to the transducer elements, to produce a focused ultrasound beam. By setting time delays as disclosed in Toji, the transducer elements can be activated at specific times such that the beam is focused to the target region. Combining the prior art elements according to known techniques would yield the predictable result of focusing the ultrasound waves to the target region.
Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. US 20140058292 A1 “Alford” and further in view of Powers et al. US 20160151618 A1 “Powers”, Seip et al US 20160317129 A1 “Seip” and Konofagou et al. US 20150065871 A1 “Konofagou” as applied to claims 1, 9-10, 14-15, 21-24, 30, 31, 33-34, 38, 40 and 66-67 above, and further in view of and further in view of Sathyanarayana US 20060222221 A1 “Sathyanarayana”.
In regard to claim 69, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Alford, Powers, Seip and Konofagou does not teach “wherein a field of view of the ultrasound image does not include the target region”. 
Sathyanarayana is within a similar field of endeavor relating to acquiring ultrasound images.
Sathyanarayana discloses “wherein a field of view of the ultrasound image does not include the target region” (“FIG. 6 depicts an example embodiment of a method for identifying a distinctive region in image data set 202 using a user adjustable multi-stage classifier 204. […] If no target regions were identified, the classification procedure can be terminated at 609” [0036]. Therefore, since the procedure can be terminated when the ultrasound image does not contain the target region, under broadest reasonable interpretation, the field of view of the ultrasound image did not include the target region.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Powers, Seip and Konofagou so as to include the field of view of the ultrasound image not including the target region as disclosed in Sathyanarayana in order to prevent the system from proceeding when no target region is within the image. When no target region is within the field of view of the target region, the location to which treatment ultrasound waves should be applied is not known. Combining the prior art elements according to known techniques would yield the predictable result of ensuring that the system does not proceed to a treatment option if no target region can be identified within the ultrasound image.
Response to Arguments 
Applicant’s arguments, see Remarks page 10-22, filed on 03/15/2022, with respect to the rejection(s) of claim(s) 1, 3, 7, 21-25, 30, 31, 34, 39-39, 41 and 66 under 35 U.S.C. 103 have been fully considered and are partially persuasive, given the amendments to the claims. 
Regarding claim 1, the examiner acknowledges that the prior art references of Alford and Seip do not teach that the imaging ultrasound transducer and the treatment ultrasound transducer are “at spatially separated locations” or to “control the at least one treatment ultrasound transducer to deliver treatment ultrasound energy from the treatment ultrasound transducer location to the target region with an energy sufficient to open the blood brain barrier of the patient at the target region”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Powers et al. US 20160151618 A1 “Powers”, and Konofagou et al. US 20150065871 A1 “Konofagou” as stated in the 35 U.S.C. 103 section above.
Regarding claim 10, the applicant argues that Alford does not teach “wherein the at least one treatment ultrasound transducer comprises a plurality of treatment ultrasound transducers, each treatment ultrasound transducer made up of a corresponding one of a plurality of subsets of the second group of the transducer elements, wherein the processor is configured to deliver ultrasound energy from each one of the treatment ultrasound transducers to the same target region sequentially at different times”. The examiner respectfully disagrees and refers the applicant to paragraph [0058] of Alford as recited in the 35 U.S.C. 103 rejection above. The examiner respectfully asserts the treatment ultrasound transducers are activated sequentially based on the recitation provided in paragraph [0058].
In spite of this disagreement, the examiner acknowledges that due to its dependence on claim 9, this claim inherits the references disclosed therein. Therefore, a new ground(s) of rejection is made in view of Powers and Konofagou as stated in the 35 U.S.C. 103 section above. 
Regarding claims 14-15 and 38, the applicant argues that Alford does not teach the limitations of these claims with respect to selecting transducers 112a to 112n. The examiner respectfully disagrees. The examiner respectfully asserts that the pathways 118a through 118n shown in FIG. 2, represent the distance from the transducers 112a through 112n (i.e. of the second group of transducers) to the first target site 120 (i.e. target location). For the therapy pathways 118a through 118n to be identified, the distance between each of the transducer elements of the second group of the transducer elements (i.e. the treatment ultrasound transducers), and the target location, must be known. Furthermore, in order for the control unit 116 to select a therapy pathway for each of the individually emitting transducer 112a through 112n to travel to reach the first target site [0047], the coordinates of the target region relative to each of the transducer elements in the second group (i.e. of treatment ultrasound transducer elements) must have been known or identified. 
In spite of this disagreement, the examiner acknowledges that due to their dependence on claims 1 and 9, these claims inherit the references disclosed therein. Therefore, a new ground(s) of rejection is made in view of Powers and Konofagou as stated in the 35 U.S.C. 103 section above. 
In regard to claims 23-25, the applicant argues that Alford does not teach the claimed elements. The examiner respectfully disagrees and refers the applicant to paragraph [0058] of Alford. The examiner respectfully asserts that the since the transducers 112a through 112n are controlled one at a time and the ultrasound energy is delivered sequentially (see [0058]), that different subsets of the plural ultrasound treatment transducers are operated to deliver the ultrasound to the target region in different periods of the succession of periods. 
In spite of this disagreement, the examiner acknowledges that due to their dependence on claim 1, these claims inherit the references disclosed therein. Therefore, a new ground(s) of rejection is made in view of Powers and Konofagou as stated in the 35 U.S.C. 103 section above. 
Regarding claims 11-12, the applicant argues that the prior art reference of Park does not teach “different ones of the mechanical substructures carry different ones of the transducer elements”. The examiner respectfully disagrees. Specifically, the Park reference discloses “The first guide part 20 includes a first guide part body 21. The first guide part body 21 is formed in an arc shape, and both ends of the first guide part body 21 are fixed to end sides of the longitudinally extended arm 13” [0069] and “The second guide part 30 includes a second guide part body 31. The second guide part body 31 is formed in an arc shape, and both ends of the second guide part body 31 are fixed to end sides of the transversely extended arm 15” [0070]. These, guide parts represent mechanical sub-structures that carry one of more corresponding ones of the transducer elements (i.e. disclosed in Alford) such that different ones of the mechanical substructures carry different ones of the transducer elements.
In spite of this disagreement, the examiner acknowledges that due to its dependence on claim 9, this claim inherits the references disclosed therein. Therefore, a new ground(s) of rejection is made in view of Powers and Konofagou as stated in the 35 U.S.C. 103 section above. 
Regarding claim 16, the applicant argues that Emery does not teach of suggest calculating attenuation based on a previously obtained images. The examiner respectfully asserts that there is a lack of written description for calculating an estimated attenuation based on previously obtained images and therefore it is unclear how the previously obtained images are used perform this calculation. As understood by the examiner and according to the specification, the previously obtained images may be MRI or CT images (see [0028] of specification filed 01/31/2019). It is unclear how ultrasound attenuation can be estimated with MRI or CT images since these images are acquired with a different imaging modality. 
The examiner respectfully asserts that Seip includes previously obtained images which, when used by the data processor of Emery, may be used to calculate an estimated attenuation of ultrasound.
In spite of this disagreement, the examiner acknowledges that due to its dependence on claim 14, this claim inherits the references disclosed therein. Therefore, a new ground(s) of rejection is made in view of Powers and Konofagou as stated in the 35 U.S.C. 103 section above. 
Regarding claims 17-18 and 41, the applicant argues that it would not have been obvious to modify Alford/Seip to include the Soltani drug delivery device because the Soltani device makes an external treatment ultrasound transducer unnecessary. The examiner respectfully disagrees and asserts that the recitation of the drug delivery system within the claim 17, under broadest reasonable interpretation, would read on drug delivery devices inserted within the body of the patient. Furthermore, the drug delivery system as claimed, does not require that one or both of a drug and microbubbles be delivered specifically to the brain, therefore, the therapy transducers of Alford and Seip can still be used to provide therapy even when combined with Soltani.
In spite of this disagreement, the examiner acknowledges that due to their dependence on claim 9, these claims inherit the references disclosed therein. Therefore, a new ground(s) of rejection is made in view of Powers and Konofagou as stated in the 35 U.S.C. 103 section above. 
Regarding claims 19-20 and 70, the applicant argues that the office action provides no evidence or rationale for modifying the combination of Alford, Seip and Soltani according to Zheng. The applicant respectfully disagrees and asserts that the rationale provided after claim 20 (see page 35 of the office action of 12/15/2021) was and still is the intended rationale for both claims 19 and 20. The examiner respectfully asserts that the introduction of the microbubbles of Zheng would result in an increase in contrast within ultrasound images.
In spite of this disagreement, the examiner acknowledges that due to their dependence on claim 17, these claim inherit the references disclosed therein. Therefore, a new ground(s) of rejection is made in view of Powers and Konofagou as stated in the 35 U.S.C. 103 section above. 
Regarding claims 28-29 and 32, the applicant argues that claims 28 and 32 recite plural “reconstructed images” and selecting one of the reconstructed images having a greatest correlation value and that the prior art reference of Hynynen determines correlations between a single echo image and a single guiding image. The examiner respectfully disagrees and asserts that it would be obvious to perform the superimposition and correlation between the echo image 90 (i.e. the ultrasound image) and the guiding image (i.e. the reconstructed image) as disclosed in Hynynen on more than one reconstructed image. The examiner acknowledges that the amendment to claims 1 and 30 change the scope of the claims, therefore, the scope of claims 28-29 and 32 have changed as well
In spite of this disagreement, the examiner acknowledges that due to their dependence on claim 17, these claim inherit the references disclosed therein. Therefore, a new ground(s) of rejection is made in view of Powers and Konofagou and Chouno EP 2072013 A1 “Chono” as stated in the 35 U.S.C. 103 section above. 
Regarding claims 68 and 69, the applicant argues that the prior art references of Toji and Sathyanarayana do not remedy the deficiencies noted with claim 1. The examiner respectfully agrees and asserts that due to their dependence on claim 1, these claims inherit the references disclosed therein. Therefore, a new ground(s) of rejection is made in view of Powers and Konofagou as stated in the 35 U.S.C. 103 rejection above.
Allowable Subject Matter
Claims 7 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
In regard to claims 7 and 13, the claim is allowable, since an updated search was conducted in which no prior art reference(s) were found to teach this limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bharat et al. US 20150306423 A1 “Bharat”;
Zagorchev et al. US 20120327075 A1 “Zagorchev”;
Johnson et al. US 20100143241 A1 "Johnson";
Forzoni et al. US 20160078623 A1 “Forzoni”; 
Shi et al. US 20120165670 A1 “Shi”.
Nadrljanski, M. (n.d.). Ultrasound frequencies: Radiology Reference Article. Retrieved January 25, 2021, from https://radiopaedia.org/articles/ultrasound-frequencies?lang=us
Bharat is pertinent to the applicant’s disclosure because it relates to “A radiation therapy system (1) includes an ultrasound (US) imaging unit (2), a registration unit (30), […]” [Abstract].
Zagorchev is pertinent to the applicant’s disclosure because it discloses “As shown in FIG. 1, a system 100 according to an exemplary embodiment segments a 3D brain structure such as, for example, the corpus callosum, hippocampus, cerebellum, thalamus and caudate, of a volumetric image such as an MRI or an ultrasound image” [0010].
Forzoni is pertinent to the applicant’s disclosure because it discloses “There are provided means for the registration of an acquired real-time ultrasound image 1 with a pre-acquired image, for combining the coordinate system of the body under examination […]” [0096].
Shi is pertinent to the applicant’s disclosure because it discloses “Because the estimation procedure may be iterative, the terms “best” optimal” and least aberrating” acoustic window are also used, but all relate to that part of the skull 132 that yields least attenuation, dephasing and waveform distortion compared to the water […]” [0057].
Johnson is pertinent to the applicant’s disclosure because it discloses “The blood-choroid barrier of the ventricles open more readily than the blood-brain barrier. As shown in FIG. 26, only one of the three insonification spots is visible in brain tissue, but the ventricles are clearly visible. […] Furthermore, because the ventricles are interconnected, an opening of the blood-choroid barrier in one part of the brain caused enhancement throughout the ventricular network” [0140].
Soltani is pertinent to the applicant’s disclosure because it discloses “Drug infused microbubbles can be mixed with non-drug infused microbubbles and be delivered as a mixture. Popping of the drug infused microbubbles, such as through a cavitation process, can be facilitated or enhanced with ultrasound treatment” [0130].
Nadrljanski is pertinent to the applicant’s disclosure because it defines the frequency range used for ultrasonic imaging.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                      
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793